Citation Nr: 1522592	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In January 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

As a preliminary matter, the Board notes that the Veteran originally submitted a claim for service connection for a prostate disorder in June 2008.  The RO denied the claim in August 2008, and the Veteran submitted additional evidence, including an April 2009 communication in which he indicated his "discontentment" with the decision.  The RO interpreted these communications as an intent to submit an application to reopen, and thus the current claim comes before the Board as an application to reopen.  Nonetheless, liberally construing the Veteran's statements, the Board finds that his April 2009 communication reflected an intent to appeal the August 2008 decision.  As such, a timely notice of disagreement was filed and the present claim is one of service connection.

The issue of entitlement to service connection for thoracic spine disability has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In-service prostate manifestations, to include prostatitis, resolved.

2.  The current benign prostate hypertrophy was not manifest during service and is unrelated to service.



CONCLUSION OF LAW

A medically chronic prostate disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the duty to notify was satisfied by a June 2008 letter sent to the Veteran prior to adjudication by the RO, and by an August 2008 letter notifying the Veteran of the RO's rating decision.  The issue on appeal was last adjudicated in August 2013, following which the Veteran was notified with a letter and a copy of the Statement of the Case.  In a March 2014 communication, the Veteran stated that he had no additional evidence to submit in support of his claim and requested that the Board proceed with its review.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA and private medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In September 2012, VA afforded the Veteran an examination in connection with his prostate disorder, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  In addition, the VA examiner provided addendum opinions in November 2012 and January 2013 regarding the Veteran's prostate symptoms.  The Board finds that this examination and addendum opinions are adequate, and additional VA examinations are unnecessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

During the January 2014 Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Law & Analysis

The Veteran contends that his current prostate symptoms are related to service.  Specifically, he avers that his current benign prostatic hypertrophy (BPH) and associated symptoms are linked to in-service prostate symptoms, to include diagnoses of prostatitis.  He has also alleged that he developed prostate problems as a result of herbicide exposure while serving in the Republic of Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records indicate that the Veteran was diagnosed with and treated for recurrent prostatitis and epididymitis during his period of active duty.  In January 1969, he complained of painful urination.  In January 1972, he again reported urinary symptoms and was diagnosed with prostatitis and right testicular epididymitis.  He continued to receive treatment for prostate-related manifestations, including enlarged and tender prostate, throughout 1972 and 1973.  These symptoms were broadly diagnosed as recurrent chronic prostatitis.  In August 1972, a treatment note indicated that the Veteran had intermittent urinary tract symptoms which were ameliorated by antibiotics, but which would recur after discontinuing the medication.  An August 1973 treatment note indicated a history of prostatitis that had been "treated successfully in the past."  In October 1981, the Veteran again complained of urinary symptoms, and an examiner noted recurrent prostatitis with recurrent symptoms.  In January 1987, he reported right testicular pain, and a diagnosis of epididymitis was noted.  At separation, in August 1987, an examiner indicated that his genitourinary system was normal, although "occasional dysuria" was noted on the Veteran's report of medical history.

Post-service treatment relating to prostate symptoms includes a March 1993 treatment note reflecting complaints of painful ejaculation, as well as a nodule on the epididymis.  A diagnosis of prostatitis was noted.  More recently, VA treatment notes reflect complaints of testicular pain and urinary symptoms.  For example, in June 2008 he reported hesitancy, dysuria, urinary retention, dribbling, and overflow incontinence.  He reported the same symptoms in December 2008, and an ultrasound revealed a normal size prostate gland with central and transitional zone concretions.  At that time, a private examiner noted that the Veteran's history of prostatitis and enlarged prostate "resolved with given antibiotic."  In November 2010 and February 2011, he complained of left scrotal pain and scrotal mass, and was diagnosed with a urinary tract infection.  In August 2011, a private physician diagnosed the Veteran with a benign prostate obstruction, with complications of urinary tract infection.  He reported persisting urinary symptoms again in October 2011.

In September 2012, a VA examination was performed during which the Veteran complained of testicular pain and urinary symptoms such as decreased force of stream, high frequency, and incontinence.  The examiner noted a history of prostatitis, epididymitis, and recurrent urinary tract infection.  An ultrasound revealed mild prostate gland enlargement and minimal urinary retention, as well as testicular and epididymal cysts with bilateral varicocele.  Diagnoses of BPH and testicular and epididymal cysts were noted.  In a subsequent VA opinion (dated November 2012), the examiner thoroughly reviewed the Veteran's history of prostate-related symptoms and concluded that the Veteran's current enlarged prostate was less likely than not related to the in-service manifestations of prostatitis and enlarged prostate.  In support of this conclusion, the examiner specifically found that BPH was not related to the Veteran's history of prostatitis, as prostatitis was "not a risk for the development of" BPH.  Rather, the examiner explained, BPH was "a normal part of the aging process in men" and was "caused by changes in hormone balance and in cell growth."

Thereafter, a January 2013 VA opinion concluded that the Veteran's documented epididymitis was related to service.  Specifically, the examiner found that the Veteran's current epididymal cysts were possibly related to his previously documented epididymitis.  The Veteran was subsequently service-connected for epididymitis in an April 2013 rating decision.

During the January 2014 Travel Board hearing, the Veteran stated that he first experienced difficulties urinating while serving in Vietnam, in 1966 and 1967.  He reported that he received intermittent treatment since that time for prostatitis.  With regard to current symptoms, he averred having intermittent problems urinating, such as incontinence and dribbling.  He further averred that these problems had gotten worse with age.  The Board finds these statements regarding symptomatology and date of onset to be credible and consistent with the medical evidence of record.

After reviewing the entire record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current prostate disorder is linked to service.

As an initial matter, the Board notes that the Veteran has never averred, and the evidence does not suggest, that he has prostate cancer or any other chronic disease.  In fact, the record-particularly the September 2012 VA examination report-is clear that the Veteran's enlarged prostate, or BPH, is benign.  As such, the statutes and regulations governing presumptive service connection for chronic diseases and for diseases due to herbicide exposure in Vietnam are not for application in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 38 C.F.R. § 3.309(e) (listing diseases, including prostate cancer, that are deemed presumptively service-connected for veterans who served in the Republic Vietnam).

Although the evidence demonstrates that the Veteran had manifestations which were diagnosed as prostatitis during service, as well as a post-service diagnosis of prostatitis in March 1993, treatment notes reflect that these symptoms resolved with antibiotics, and the Veteran has not been diagnosed with prostatitis during the appeal period.  More significantly, in light of the VA examination findings discussed above, there is simply no probative evidence linking his current BPH to the in-service manifestations or any other incident of service, to include exposure to herbicides.  (To the extent that Veteran has reported testicular pain and related symptoms, we note that he is already service-connected for epididymitis.)

The VA examiner explained that while the Veteran had a history of recurrent prostatitis, such symptoms were resolved and were "not a risk for the development of his current Benign Prostatic Hypertrophy diagnosed in 2008."  Rather, the examiner reasoned, BPH is a "normal part of the aging process in men, . . . caused by changes in hormone balance and in cell growth."  We conclude that the examiner's well-reasoned opinion finding that the Veteran's current enlarged prostate is not linked to in-service manifestations is the most probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  We also note that the examiner's opinion that BPH is part of the normal aging process and was caused by changes in hormone balance and cell growth persuasively demonstrates that the Veteran's current prostate problems are not a result of herbicide exposure in Vietnam.  See 38 C.F.R. § 3.303(d); see also Coombee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered the Veteran's statements and testimony alleging a causal nexus between his current BPH and service.  In this regard, to the extent the Veteran has reported symptoms within his personal observation, such as an enlarged prostate and urinary symptoms, we find his testimony competent and credible.  He is also competent to report what he has been told by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, to the extent the Veteran alleges a connection between BPH and service (including herbicide exposure), the probative value of his statements are far outweighed by the reasoned opinion of the trained VA medical professional.  Furthermore, to the extent the Veteran avers that his current testicular and epididymal cysts or history of epididymitis are linked to service, he has already been service-connected for epididymitis and therefore his statements in this regard are not pertinent to this appeal.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's BPH is not related to the documented in-service manifestations characterized as prostatitis and epididymitis, or to any other incident of service.  The most probative evidence establishes that his BPH is a normal part of the aging process and is unrelated to service.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a prostate disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


